Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 6, 2017

                                       No. 04-16-00466-CR

                                        Allison LOZANO,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR9365W
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER
         The court reporter has filed a notification of late record requesting an extension of time to
file the reporter’s record to January 12, 2017. The extension is GRANTED. The reporter’s record
is due on January 12, 2017.


                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court